HOOK, Circuit Judge.
George Williams was convicted and sentenced for violating the White Slave Traffic Act of June 25, 1910 (36 Stat. 825 [Comp. St. §§ 8812-8819]). The only complaint he makes in this court is of the admission at the trial of testimony that he borrowed a sum of money from the young woman in the case and had not repaid it. He urges that the testimony was not relevant to the question of his guilt, and that its admission was prejudicial.
[1,2] Whether prejudice results from the erroneous admission of evidence at a trial is a question that should not be considered abstractly or by way of detachment. The question is one of practical effect, when the trial as a whole and all the circumstances of the proofs are regarded. In the case before us the evidence of guilt, aside from that challenged, was overwhelming and undisputed. It was wholly that of the prosecution, and no denial or explanation of it was made in- defense. The guilt of the accused could not have appeared more conclusively, had he pleaded guilty in open court. It is manifest that he was not prejudiced by the admission of the testimony to which reference has-been made. This conclusion makes it unnecessary to consider whether the testimony was relevant or material.
The sentence is affirmed.